DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sparse matrix cache unit, an inactivation unit, a searching unit, and a node selection unit in claim 1.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 have been interpreted to cover the corresponding structure described in the specification and drawings that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation appears to be listed at lines 15-25 of page 36.  The sparse matrix cache unit, inactivation unit, searching unit, and the node selection unit are a part of the sparse matrix creation device.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reinwald et al. (U.S. Pub. No. 2015/0113031 A1) in view of Zhang et al. (US Pub. No. 2013/0227054 A1), and further in view of Moreels et al. (US Pub. No. 2014/0046959 A1) and Hardas (US Pub. No. 2016/0224565 A1).

As to claim 1, Reinwald teaches a device for creating a sparse matrix used for a sparse graph code to recover a packet erased in a communication channel, the sparse matrix having columns that are generated in sequence, the device comprising:
a sparse matrix cache unit that stores a selected node when an arbitrary number of nodes are created and a column process is ended, wherein the sparse matrix used for encoding or decoding transmission data ([0021] teaches "a result matrix when matrix B is multiplied by matrix C."  This teaches that a result matrix is created by multiplying Matrix A with Matrix C.  The multiplication teaches a column process, because in matrix multiplication, columns are evaluated.
[0024] teaches "If it is determined at block 110, that the number of columns in the array is greater than the number of rows, then block 114 is performed to store the sparse matrix in a data structure that supports a sparse matrix having more columns than rows, such as an array of sparse columns."  This teaches storing a sparse matrix in a data structure for a sparse matrix having more columns than rows.  However, depending on the sparsity, the matrix may be stored in other data structures as set forth in steps 108 and 112 of FIG. 1.  The limitation of wherein the sparse matrix 
and nodes corresponding to the sparse matrix and nodes … from within a sparse matrix (See FIG. 2, Matrix C.  Matrix C is a sparse matrix because there are more zeros than ones.  The nodes are the values.  They are from within a sparse matrix because they make up the matrix.)
Reinwald does not expressly teach:
an inactivation unit which inactivates arbitrary columns of the sparse matrix; 
a searching unit that searches for a target node of a local graph;
and wherein the searching is performed by setting an active node not inactivated by the inactivation unit … as a target and setting the route node as a starting point;
a node selection unit that receives a result of the searching performed by the searching unit and determines a position on the local graph for creating an edge,
wherein the position is where the target node that is searched for and the route node are connected.
However, Zhang teaches an inactivation unit which inactivates arbitrary columns of the sparse matrix ([0034] teaches "With respect to the Sparse Matrix 1, rows 2 and 3 can be exchanged. After the exchange, the rows and columns that have only one non-zero element are deleted, such as the rows 1, 2, 6 and 10, and columns 1, 9 and 10, as well as the rows and columns that have all zero elements"  This teaches deleting columns that have only one non-zero element, which is interpreted as inactivating arbitrary columns of the sparse matrix).
Reinwald and Zhang are combinable because they are directed to sparse matrix analysis (Reinwald [0026], Zhang [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reinwald, to incorporate an inactivation unit which inactivates arbitrary columns of the sparse matrix, as taught by Zhang with a reasonable expectation of success.  The suggestion/motivation for doing so is to remove noise influence (Zhang [0031]).
Reinwald, as modified, does not expressly teach
a searching unit that searches for a target node of a local graph;
and wherein the searching is performed by setting an active node not inactivated by the inactivation unit … as a target and setting the route node as a starting point;
a node selection unit that receives a result of the searching performed by the searching unit and determines a position on the local graph for creating an edge,
wherein the position is where the target node that is searched for and the route node are connected.
However, Moreels teaches a searching unit that searches for a target node of a local graph, and wherein the searching is performed by setting an active node not inactivated by the inactivation unit … as a target and setting the route node as a starting point;
 ([0029] teaches "For example, if the confidence score between the user node U4 and the concept node "Palo Alto" is below a pre-determined threshold (e.g., less than 10%) while the confidence score between the user node U4 and the concept node "San Francisco" is higher than a pre-determined threshold (e.g., higher than 80%), the inference process may remove the existing edge between the user node U4 and the concept node "Palo Alto", and create a new edge between the user node U4 and the concept node "San Francisco."."  The local graph is shown in FIG. 3A.  A node "San Francisco" of FIG. 3A, which is recognized as an active node not inactivated by an inactivation unit because it has not been deleted.  Further, user node U4 is recognized as the route node, because it is to be connected to the node San Francisco and removed from being connected to Palo Alto.  The route node and the active/target node, San Francisco and U4, respectively, are connected by an edge in the local graph.  [0040] teaches a searching unit in the form of a processor; the processor performs searching by using the inference process to create a new edge based on the threshold.);
a node selection unit that receives a result of the searching performed by the searching unit and determines a position on the local graph for creating an edge ([0029] teaches "[0029] teaches "For example, if the confidence score between the user node U4 and the concept node "Palo Alto" is below a pre-determined threshold (e.g., less than 10%) while the confidence score between the user node U4 and the concept node "San Francisco" is higher than a pre-determined threshold (e.g., higher than 80%), the inference process may remove the existing edge between the user node U4 and the concept node "Palo Alto", and create a new edge between 
wherein the position is where the target node that is searched for and the route node are connected ([0029] teaches "the inference process may remove the existing edge between the user node U4 and the concept node "Palo Alto", and create a new edge between the user node U4 and the concept node "San Francisco."."  Here, the target node is San Francisco and the route node is user node U4.  These nodes are connected by an edge at a position on the local graph.)
Reinwald, as modified, and Moreels are combinable because they are directed to node analysis (Reinwald [0026], Moreels [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reinwald, to incorporate the above-cited limitations, as taught by Moreels with a reasonable expectation of success.  The suggestion/motivation for doing so is to determining likelihood of a relationship (Moreels [0021]).
Reinwald, as modified, does not expressly teach wherein the target node is a node which cannot be reached through a minimum number of edges when adding route nodes that are new nodes.
However Hardas teaches wherein the target node is a node which cannot be reached through a minimum number of edges when adding route nodes that are new nodes ([0018] teaches "FIG. 3I shows the addition of a fifth node 307 to the binary tree 301."  Node 307 is recognized as a route node because it is new to the graph, as it is added.  As shown in FIG. 3I, the node 304, which is recognized as a target node, cannot be reached through a minimum number of edges, in this case 2 edges, because 3 edges are required to be traversed when moving from node 307 to 304.)
Reinwald et al., as modified, and Hardas are combinable because they are directed to graph data analysis (Reinwald [0026], Hardas [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reinwald, to incorporate the above-limitations as taught by Hardas with a reasonable expectation of success.  The suggestion/motivation for doing so is to .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US Pub. No. 2013/0227054 A1), and further in view of Moreels et al. (US Pub. No. 2014/0046959 A1) and Hardas (US Pub. No. 2016/0224565 A1), and further in view of Reinwald et al. (U.S. Pub. No. 2015/0113031 A1) in view of Murakami (US Pub. No. 2011/0264985).
As to claim 6, Zhang teaches a method for creating a sparse matrix used for a sparse graph code to recover a packet erased in a communication channel, the sparse matrix having columns that are generated in sequence, the method sequentially comprising:
inactivating, by an inactivation unit, arbitrary columns of the sparse matrix ([0034] teaches "With respect to the Sparse Matrix 1, rows 2 and 3 can be exchanged. After the exchange, the rows and columns that have only one non-zero element are deleted, such as the rows 1, 2, 6 and 10, and columns 1, 9 and 10, as well as the rows and columns that have all zero elements"  This teaches deleting columns that have only one non-zero element, which is interpreted as inactivating arbitrary columns of the sparse matrix).
Zhang does not expressly teach:
searching, by a searching unit, that searches for a target node of a local graph;
and wherein the searching is performed by setting an active node not inactivated by the inactivation unit … as a target and setting the route node as a starting point;
a node selection unit that receives a result of the searching performed by the searching unit and determines a position on the local graph for creating an edge,
wherein the position is where the target node that is searched for and the route node are connected;
wherein the target node is a node which cannot be reached through a minimum number of edges when adding route nodes that are new nodes.
storing, by a sparse matrix cache unit, a selected node when an arbitrary number of nodes are created and a column process is ended 
and nodes corresponding to the sparse matrix and nodes … from within a sparse matrix.
However, Moreels teaches searching, by a searching unit, for a target node of a local graph, and wherein the searching is performed by setting an active node not inactivated by the inactivation unit … as a target and setting the route node as a starting point ([0029] teaches "For example, if the confidence score between the user node U4 and the concept node "Palo Alto" is below a pre-determined threshold (e.g., less than 10%) while the confidence score between the user node U4 and the concept node "San Francisco" is higher than a pre-determined threshold (e.g., higher than 80%), the inference process may remove the existing edge between the user node U4 and the concept node "Palo Alto", and create a new edge between the user node U4 and the concept node "San Francisco."."  The local graph is shown in FIG. 3A.  A node "San Francisco" of FIG. 3A, which is recognized as an active node not inactivated by an inactivation unit because it has not been deleted.  Further, user node U4 is recognized as the route node, because it is to be connected to the node San Francisco and removed from being connected to Palo Alto.  The route node and the active/target node, San Francisco and U4, respectively, are connected by an edge in the local graph.  [0040] teaches a searching unit in the form of a processor; the processor performs searching by using the inference process to create a new edge based on the threshold.);
receiving, by a node selection unit, a result of the searching and determining a position on the local graph for creating an edge ([0029] teaches "[0029] teaches "For example, if the confidence score between the user node U4 and the concept node "Palo Alto" is below a pre-determined threshold (e.g., less than 10%) while the confidence score between the user node U4 and the concept node "San Francisco" is higher than a pre-determined threshold (e.g., higher than 80%), the inference process may remove the existing edge between the user node U4 and the concept node "Palo Alto", and create a new edge between the user node U4 and the concept node "San Francisco."."  The result of the search is the determination that the node U4 should be connected with the node San Francisco.  The position on the local graph for creating an edge is the node "San Francisco.");
wherein the position is where the target node that is searched for and the route node are connected ([0029] teaches "the inference process may remove the existing edge between the 
Zhang and Moreels are combinable because they are directed to node analysis (Zhang [0033], Moreels [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Zhang, to incorporate the above-cited limitations, as taught by Moreels with a reasonable expectation of success.  The suggestion/motivation for doing so is to determining likelihood of a relationship (Moreels [0021]).
Zhang, as modified, does not expressly teach wherein the target node is a node which cannot be reached through a minimum number of edges when adding route nodes that are new nodes;
storing, by a sparse matrix cache unit, a selected node when an arbitrary number of nodes are created and a column process is ended 
and nodes corresponding to the sparse matrix and nodes … from within a sparse matrix.
However Hardas teaches
wherein the target node is a node which cannot be reached through a minimum number of edges when adding route nodes that are new nodes ([0018] teaches "FIG. 3I shows the addition of a fifth node 307 to the binary tree 301."  Node 307 is recognized as a route node because it is new to the graph, as it is added.  As shown in FIG. 3I, the node 304, which is recognized as a target node, cannot be reached through a minimum number of edges, in this case 2 edges, because 3 edges are required to be traversed when moving from node 307 to 304.)
Zhang, as modified, and Hardas are combinable because they are directed to graph data analysis (Zhang [0033], Hardas [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Zhang, to incorporate the above-limitations as taught by Hardas with a reasonable expectation of success.  The suggestion/motivation for doing so is to 
Zhang, as modified, does not expressly disclose
storing, by a sparse matrix cache unit, a selected node when an arbitrary number of nodes are created and a column process is ended 
and nodes corresponding to the sparse matrix and nodes … from within a sparse matrix;
encoding or decoding transmission data using the stored sparse matrix.
However, Reinwald teaches 
storing, by a sparse matrix cache unit, a selected node when an arbitrary number of nodes are created and a column process is ended ([0021] teaches "a result matrix when matrix B is multiplied by matrix C."  This teaches that a result matrix is created by multiplying Matrix A with Matrix C.  The multiplication teaches a column process, because in matrix multiplication, columns are evaluated.
[0024] teaches "If it is determined at block 110, that the number of columns in the array is greater than the number of rows, then block 114 is performed to store the sparse matrix in a data structure that supports a sparse matrix having more columns than rows, such as an array of sparse columns."  This teaches storing a sparse matrix in a data structure for a sparse matrix having more columns than rows.  However, depending on the sparsity, the matrix may be stored in other data structures as set forth in steps 108 and 112 of FIG. 1.  The limitation of wherein the sparse matrix used for encoding or decoding transmission data is interpreted as intended use and is not given patentable weight.);
and nodes corresponding to the sparse matrix and nodes … from within a sparse matrix (See FIG. 2, Matrix C.  Matrix C is a sparse matrix because there are more zeros than ones.  The nodes are the values.  They are from within a sparse matrix because they make up the matrix.)
Zhang, as modified, and Reinwald are combinable because they are directed to node analysis (Zhang [0033], Reinwald [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Zhang, to incorporate the above-cited limitations, as taught 
Zhang, as modified, does not expressly teach encoding or decoding transmission data using the stored sparse matrix.
However, Murakami teaches encoding or decoding transmission data using the stored sparse matrix ([0004] teaches "LDPC codes are codes defined in a very sparse check matrix and can perform coding/decoding processing," This teaches using the sparse matrix to decode transmission data through the use of low-density parity check codes (LDPC).)
Zhang, as modified, and Murakami are combinable because they are directed to data analysis (Zhang [0033], Murakami [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Zhang, to incorporate the above-cited limitations, as taught by Murakami with a reasonable expectation of success.  The suggestion/motivation for doing so is to reduce an amount of computation of coding/decoding processing (Murakami [0007]).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reinwald in view of Zhang, and further in view of Moreels and Hardas, and further in view of Kadiyska (US Pub. No. 2009/0030921 A1).
As to claim 5, Reinwald, as modified, does not expressly disclose further comprising a node expansion unit which installs a new node so that a total number of edges of the sparse graph is not changed and a minimum loop is not shortened.
However, Kadiyska discloses a node expansion unit which installs a new node so that a total number of edges of the sparse graph is not changed and a minimum loop is not shortened (Kadiyska [0028] teaches "The hierarchal parser 204 can, then, locate the <Last> node in the tree and replace the Smith node with the new Smithson node."  Replacement of a node results in a new, replaced node being formed which does not change edges in the sparse graph.).
Reinwald, as modified, and Kadiyska are combinable because they are directed to graph data analysis (Reinwald [0026], Kadiyska [0043]).
a node expansion unit which installs a new node so that a total number of edges of the sparse graph is not changed and a minimum loop is not shortened, as taught by Kadiyska with a reasonable expectation of success.  The suggestion/motivation for doing so is to errors in the tree can be intelligently handled so as not to break the tree (Kadiyska [0005]).


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al., Moreels et al. and Hardas, and further in view of Reinwald et al. in view of Murakami, and Kadiyska.
As to claim 11, Zhang, as modified, does not expressly disclose further comprising a node expansion process of installing a new node so that a total number of edges of the sparse graph is not changed and a minimum loop is not shortened after the node selecting process and before the constrained interleaving process.
However, Kadiyska teaches further comprising a node expansion process of installing a new node so that a total number of edges of the sparse graph is not changed and a minimum loop is not shortened (Kadiyska [0028] teaches "The hierarchal parser 204 can, then, locate the <Last> node in the tree and replace the Smith node with the new Smithson node."  Replacement of a node results in a new, replaced node being formed which does not change edges in the sparse graph.).
Zhang, as modified, and Kadiyska are combinable because they are directed to graph data analysis (Zhang [0033], Kadiyska [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Zhang, to incorporate a node expansion process of installing a new node so that a total number of edges of the sparse graph is not changed and a minimum loop is not shortened, as taught by Kadiyska with a reasonable expectation of success.  The suggestion/motivation for doing so is to errors in the tree can be intelligently handled so as not to break the tree (Kadiyska [0005]).

Response to Arguments
	As to claim 1, Applicant presents arguments with regard to Mitra and Kononov.  However, the grounds of rejection has been changed in response to Applicant's amendments, and these arguments are now moot.  With regard to Applicant's arguments to Moreels, Applicant argues that Moreels does not teach the claimed target node, namely one that cannot be reached through a minimum number of edges, Moreels does not disclose the claimed searching unit.  In response, the claimed target node is taught by a target node of San Francisco as described in [0029] of Moreels.  The searching unit is interpreted to be a processor, as claimed.
	Applicant also alleges that Hardas does not teach a target node that cannot be reached through a minimum number of edges.  However, as shown in FIG. 3I, the node 304, which is recognized as a target node, cannot be reached through a minimum number of edges, in this case 2 edges, because 3 edges are required to be traversed when moving from node 307 to 304.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169